IN THE SUPREME COURT OF MISSISSIPPI

                                        NO. 2001-CA-01627-SCT

VICTOR LORELL HARRIS, A MINOR BY AND
THROUGH HIS MOTHER AND NEXT FRIEND,
BETTY JEAN HARRIS, AND ACTING
INDIVIDUALLY

v.

WILLIE McCRAY AND THE JEFFERSON COUNTY
SCHOOL DISTRICT

DATE OF JUDGMENT:                                    4/9/2001
TRIAL JUDGE:                                         HON. LAMAR PICKARD
COURT FROM WHICH APPEALED:                           JEFFERSON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                              ANITA M. STAMPS
ATTORNEYS FOR APPELLEES:                             JOHN SIMEON HOOKS
                                                     JAMES A. KEITH
NATURE OF THE CASE:                                  CIVIL - PERSONAL INJURY
DISPOSITION:                                         AFFIRMED - 10/23/2003
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

        EN BANC.

        EASLEY, JUSTICE, FOR THE COURT:

                                       PROCEDURAL HISTORY

¶1.     On April 26, 1996, Victor Lorell Harris (Harris), by and through his mother and next friend, Betty

Jean Harris, filed suit in the Circuit Court of Jefferson County against Willie McCray (Coach McCray) and

the Jefferson County School District (the School District) for damages resulting from a heatstroke Harris

suffered while at football practice on August 21, 1995. The trial court conducted a bench trial. After a

full hearing on the merits, the trial court issued its opinion and subsequently its final judgment. The trial court

determined that Harris had suffered damages in the amount of $350,000, as a result of the School District's
negligence. However, the trial court concluded that the School District was immune from liability under the

Mississippi Torts Claims Act (MTCA), Miss. Code Ann. §§ 11-46-1 to -23 (Rev. 2002 & Supp.

2003). The trial court entered judgment for the School District and McCray and denied Harris's motion

for reconsideration, new trial and other relief. Harris perfected his notice of appeal to this Court.

                                                      FACTS

¶2.         On August 21, 1995, Harris, then a fifteen-year-old student enrolled at Jefferson County High

School, alleged he suffered a heatstroke while participating in scheduled football practice. The football

practice was scheduled and conducted by Coach McCray in his capacity as head football coach. As head

football coach, Coach McCray had the discretion to determine the time that practice would be conducted

and the nature of the practice, including the timing of breaks and cancellation of practice. At all times,

Coach McCray was acting within the course and scope of his employment as an employee of the School

District.

                                              LEGAL ANALYSIS

¶3.         While raising various issues on appeal, the dispositive issue raised by the parties necessary for this

Court to address is whether the trial court erred in determining that the School District, as a political district

and a governmental entity, had immunity from liability under the MTCA for the discretionary acts of an

employee acting within the course and scope of his employment pursuant to Miss. Code Ann. § 11-46-

9(1)(d).

¶4.         A governmental entity and its employee enjoy immunity if there is exercise of ordinary care in the

performance of a duty under a statute, ordinance or regulation. Miss. Code Ann. § 11-46-9(1)(b) (Rev.

2002). On the other hand, a governmental entity and its employee enjoy immunity under Miss. Code Ann.




                                                          2
§ 11-46-9(1)(d) “[b]ased upon the exercise or performance or the failure to exercise or perform a

discretionary function or duty . . . whether or not the discretion be abused.”

¶5.     After the bench trial, the trial court determined that, "[b]ased on the evidence adduced in this

cause...the damages incurred by the plaintiff were a direct and proximate result of the negligent acts and

omissions of Coach McCray." The trial court found that Harris suffered damages in the amount of

$350,000, including the $68,000, in medical bills.        However, the trial court further determined that

pursuant to the MTCA, where the governmental conduct is a discretionary act, governmental entities and

their employees are entitled to immunity pursuant to Miss. Code Ann. § 11-46-9(1)(d). The trial court

referenced Prince v. Louisville Mun. Sch. Dist., 741 So. 2d 207, 211-12 (Miss. 1999), where this

Court held that the decisions and acts of high school coaches are considered discretionary. Accordingly,

the trial court entered a judgment in favor of the School District and Coach McCray.

¶6.     We find that the trial court correctly determined that Harris's reliance on L.W. v. McComb

Separate Municipal School District, 754 So. 2d 1136, 1141 (Miss. 1999), was misplaced. The trial

court herein further stated that, "plaintiff [Harris] has made no showing of any failure on the part of

defendants herein to exercise reasonable care in the performance of or in the failure to execute or perform

a statute, ordinance or regulation." L.W. involved the issue of whether the school district and its employees

had violated its statutory duty to provide a safe environment for its students. Clearly, this case was decided

based on the application of Miss. Code Ann. § 11-46-9(1)(b); therefore, the discussion on ordinary care

was quite appropriate. Id. at 1140-43. In short, a governmental entity and its employee enjoy immunity

if ordinary care is exercised in the performance of a duty under a statute, ordinance or regulation. Miss.

Code Ann. § 11-46-9(1)(b). On the other hand, a governmental entity and its employee have immunity



                                                      3
under Miss. Code Ann. § 11-46-9 (1)(d) "[b]ased upon the exercise or performance or the failure to

exercise or perform a discretionary function or duty ... whether or not the discretion be abused."

¶7.        The facts of L.W. are obviously distinguishable from the case sub judice. In L.W., the complaint

alleged:

                    On October 9, 1995, the minor plaintiff/appellant J.A. turned fourteen years old.
           J.A. is a student at Denman Middle School in McComb School District. On that morning,
           J.A. was threatened by a fellow student, Matthew Garner, while in music class. J.A. told
           Mr. Dykes, a nearby teacher, of the threats. The teacher did nothing in response.
                    That afternoon, both J.A. and Matthew were in after-school detention. During this
           time, Matthew again threatened J.A. in front of the detention teacher, Mrs. Paul. As they
           left detention, Matthew followed J.A. across the school's baseball field. At this point,
           words were exchanged, and Matthew attacked J.A. Matthew struck him in the face and
           ordered him to perform oral sex. When J.A. resisted, Matthew continued to beat him and
           forced him to perform the act. The incident was witnessed by one student and later
           reported to a coach. Upon knowledge of the incident, J.A. was taken by his mother,
           L.W., to the hospital.
754 So. 2d at 1137.
¶8.    This Court in L.W. further held that Miss. Code Ann. § 37-9-69 "mandates that school personnel

maintain appropriate control and discipline of students while the children are in their care." Id. at 1142.

Miss. Code Ann. § 37-9-69 (Rev. 2001) provides:

           It shall be the duty of each superintendent, principal and teacher in the public schools of
           this state to enforce in the schools the courses of study prescribed by law or by the state
           board of education, to comply with the law in distribution and use of free textbooks, and
           to observe and enforce the statutes, rules and regulations prescribed for the operation of
           schools. Such superintendents, principals and teachers shall hold the pupils to strict
           account for disorderly conduct at school, on the way to and from school, on the
           playgrounds and during recess.

Again, this is not the factual situation at bar.

¶9.        The MTCA operates as the exclusive civil remedy over any other civil action or civil proceeding

by reason of the same subject matter for damages against a governmental entity or against its employee for

the acts or omissions that gave rise to the claim or suit. See Miss. Code Ann. § 11-46-7(1). See also

                                                       4
L.W., 754 So. 2d at 1145 (MTCA provides the exclusive civil remedy for claims of negligence against a

school district). Miss. Code Ann. § 11-46-3(1) provides in pertinent part:

         [T]he "state" and its "political subdivisions," as such terms are defined in Section 11-46-1,
         are not now, have never been and shall not be liable, and are, always have been
         and shall continue to be immune from suit at law or in equity on account
         of any wrongful or tortious act or omission or breach of implied term or
         condition of any warranty or contract...by the state or its political subdivisions, or any such
         act, omission or breach by any employee of the state or its political subdivisions,
         notwithstanding that any such act, omission or breach constitutes or may
         be considered as the exercise or failure to exercise any duty, obligation or
         function of a governmental, proprietary, discretionary or ministerial
         nature and notwithstanding that such act, omission or breach may or may not arise out
         of any activity, transaction or service for which any fee, charge, cost or other consideration
         was received or expected to be received in exchange therefor.

(emphasis added).

¶10.     Working in conjunction with Miss. Code Ann. § 11-46-3(1), Miss. Code Ann. § 11-46-1(i)

defines "political subdivisions" to specifically include school districts. Miss. Code Ann. § 11-46-1(g)

provides that "'governmental entity' means and includes the state and its political subdivisions." Miss. Code

Ann. § 11-46-9(1)(d) provides:

         (1)      A governmental entity and its employees acting within the course
                  and scope of their employment or duties shall not be liable for any
                  claim:

                  (d)     Based upon the exercise or performance or the failure to exercise
                          or perform a discretionary function or duty on the part of the of
                          a governmental entity or employee thereof, whether or not the
                          discretion be abused.

(emphasis added).

¶11.     This Court finds that the trial court properly analyzed the statutes addressed above concluding that

the School District was a governmental entity which fell within the statutory provisions providing immunity

from liability.

                                                       5
¶12.    When an official is required to use his own judgment or discretion in performing a duty, that duty

is discretionary. See T.M. v. Noblitt, 650 So. 2d 1340, 1343 (Miss. 1995). See also Poyner v.

Gilmore, 171 Miss. 859, 158 So. 922, 923 (1935). In Prince, this Court held that the actions of the

high school coaches were discretionary in nature. Prince, 741 So. 2d at 211-12. The Court in Prince

dealt with facts virtually identical to the case sub judice.

¶13.    While admittedly involving application of "pre-Pruett"1 common law concerning whether the act

involved was a discretionary or ministerial function, our decision in Prince, is enlightening. Prince was a

member of the Nanih Waiya High School football team in the Louisville Municipal School District. Id. at

208. Prince alleged that while practicing football, he suffered a heatstroke due to the negligence of the

football coaches in charge of the practice. Prince incurred medical expenses as a result of the heat related

injuries. Id. at 208-09. Prince filed suit against the school district and two of the high school football

coaches for their alleged negligent actions during an August, 1991, football practice. In Prince, we stated:

        high school football coaches Bowman and Chambliss were responsible for coordinating
        and supervising the football program at Nanih Waiya High School...In a typical practice
        there are strains, sprains and complaints from a coach's players. A coach must consider
        the good order and discipline of the team when confronted with situational complaints by
        the players. A coach must use his discretion in judging whether or not an individual player
        is injured and then, whether the player should report to a trainer or seek other medical aid.
        There was no evidence presented in the lower court to show that either Bowman or
        Chambliss did anything beyond exercising ordinary discretion in supervising the Nanih
        Waiya football practice on August 29,1991. Prince produced no facts that evidenced any
        disregard for his health or any other outrageous action on the part of Bowman or
        Chambliss that might have warranted a departure from our previous holdings. The trial
        court correctly found the coaches were protected by qualified immunity.




        1
            Pruett v. City of Rosedale, 421 So. 2d 1046 (Miss. 1982).

                                                       6
Id. at 212. We affirmed the trial court's granting summary judgment in favor of the school district reasoning

that the school district was protected by sovereign immunity and the trial court's granting summary judgment

as to the coaches based on qualified immunity. Id. at 211-12.

¶14.    Both Prince, and the Alabama Supreme Court case cited in Prince, offer insight into the arduous

duties and responsibilities of a high school football coach. Id. at 211-12. In Lennon v. Petersen, 624
So. 2d 171 (Ala. 1993), an injured soccer player (Lennon) sued his coach (Petersen) and a school trainer

claiming negligence in not recognizing his injuries and providing proper treatment. The Alabama Supreme

Court had this to say:

        Petersen’s actions clearly fall into the category of discretionary acts. Petersen had to rely
        on his own judgment and discretion in making difficult decisions while performing his job.
        He had to determine what drills his players needed and how long the drills should last. He
        also had to evaluate his players to determine if they were playing to the best of their ability.
        He had to make difficult decisions in determining whether a player was injured and should
        report to the trainer or whether the player was merely faking an injury to avoid practice.
        He also had to be aware that some players would hide their injuries so that they would be
        allowed to practice or to play in a game. He was responsible for motivating the players
        and evaluating their performance. Petersen was acting within his authority in using his
        discretion in such matters, and he is entitled to discretionary function immunity.

Lennon, 624 So. 2d at 174 (quoted in Prince, 741 So. 2d at 211-12).

¶15.    We find that the trial court properly determined that the acts or omissions of Coach McCray,

performed in his capacity as head coach within the course and scope of his employment, were discretionary

in nature. We affirm the trial court's ruling that the School District and Coach McCray were immune from

liability. Miss. Code Ann. § 11-46-9(1)(d) specifically provides that there is no liability whether or not

there is there has been an abuse of discretion in performing the duty. We must balance the serious negative

repercussions which could result for all extra-curricular school activities if the discretionary decisions of

coaches are not exempt from liability pursuant to Miss. Code Ann. § 11-46-9(1)(d) with the need for


                                                       7
providing a well-rounded education. There is nothing in the record to imply that Coach McCray's actions

as a football coach on August 21, 1995, violated any statute, ordinance, or regulation.

¶16.    Who knew the football players of the 1995 Jefferson County High School football team better than

Coach McCray? He knew what players would complain only when hurt and what players would complain

at a drop of a hat simply to be able to take a break fromfootball practice on a hot August day. Coaches

have to know what motivates their players and what does not. Coaches know that in order to discipline

football players, each one is a different human being – one player may be disciplined by a mere stern look

from the coach, while a military-style drill sergeant chewing out will not faze another player. Coaches will

know their players well enough to know who may holler “wolf” and who will not. When Victor Harris

complained of feeling weak and needing a water break, Coach McCray told Harris he was “faking it.”

Unfortunately, he was not. Harris’s injuries and resulting damages are not to be treated flippantly.

However, we cannot fast-forward past the facts of this case and the applicable law just to arbitrarily impose

liability in an attempt to right a perceived wrong.

¶17.    While the facts of Victor Harris’s case are no doubt tragic, we must realize the consequences of

our decision today were we to find Coach McCray and the school district liable on the facts of this case.

High school football coaches around the state would lose their ability to control their football teams.

Discipline of a football team would become non-existent. If a coach refused a player’s request to have a

water break – to see a trainer – to not have to run any more wind-sprints – to not have to do any more

one-on-one blocking/tackling drills, because of that player’s complaint of “feeling weak” or “not feeling

good” or simply “not feeling like it,” that coach would be very much aware of the fact that he/she would

be running the risk of being successfully sued along with other school officials and the school district, should

that player later suffer physical/medical problems related to the coach’s failure to cow to the player’s every


                                                       8
whim and wish. On the other hand, if the coach, in fear of a successful lawsuit, should cow to the player’s

every whim, wish and demand, then the coach would lose the respect of the players, and discipline and

morale would be lost.

¶18.    Since Coach McCray's actions and duties in coaching his football team were clearly discretionary,

then, under Miss. Code Ann. § 11-46-9(1)(d), our inquiry ends without any discussion about whether

Coach McCray exercised ordinary care and without any imposition of potential liability upon Coach

McCray or the Jefferson County School District. Harris's assignment of error is without merit. Therefore,

we affirm the judgement of the trial court.

                                              CONCLUSION

¶19.    While this was unquestionably a tragic situation, this Court finds that Miss. Code Ann. § 11-46-

9(1)(d) operated to shield the School District and Coach McCray from any liability. Therefore, we find

that the trial court did not err in its determination that the School District and Coach McCray were

exempted from liability. For the foregoing reasons, the final judgment of the trial court in favor of the

School District and Coach McCray is affirmed.

¶20.    AFFIRMED.

     PITTMAN, C.J., SMITH, P.J., WALLER, COBB AND CARLSON, JJ., CONCUR.
GRAVES, J., CONCURS IN RESULT ONLY. McRAE, P.J., DISSENTS WITH
SEPARATE WRITTEN OPINION. DIAZ, J., NOT PARTICIPATING.


        McRAE, PRESIDING JUSTICE, DISSENTING:

¶21.    The majority erroneously finds that the acts and/or omissions which resulted in the

serious injury of a fifteen-year-old football player are entitled to absolute immunity under the Mississippi

Tort Claims Act ("MTCA"). Having reviewed the facts and finding the acts and/or omissions of Coach



                                                     9
Willie McCray ("McCray") to be below the applicable standard of care, I dissent and assert that even

under the MTCA both the Jefferson County School District and McCray may be held liable for Victor

Harris's injuries.

¶22.    There are two alternative reasons which support the reversal of the trial court's dismissal of this

action. First, under L.W. v. McComb Separate Mun. Sch. Dist., 754 So. 2d 1136 (Miss. 1999), and

Henderson v. Simpson County Public Sch. Dist., 847 So. 2d 856 (Miss. 2003), the coach failed to

use ordinary care in the supervision of his players' well-being and health. Second, even if this Court were

to view the acts of the coach as "discretionary," the acts were still not "discretionary" within the meaning

of the MTCA since they did not involve social, economic, or political policy under Jones v. Miss. Dep't

of Transp., 744 So. 2d 256 (Miss. 1999), and Stewart ex rel. Womack v. City of Jackson, 804
So. 2d 1041 (Miss. 2002) (Stewart), and since the acts were not performed with "ordinary care," the

immunity shield provided for by the MTCA does not apply.

¶23.    The acts performed by the coach were that of a "teacher" or "educator," since his function was to

teach and guide his players not only in the performance of sports, but also in the area of discipline and

motivation. As a teacher, the coach must perform his duties using ordinary care. The circumstances

presented in this case are factually and substantively similar to those presented in Henderson, 847 So. 2d
856. Henderson, an eleven-year-old student, was assaulted by Price, a fellow student, during class. Id.

at 857. Testimony indicated that before the incident, Price had been loudly taunting and threatening

Henderson in full view of the teacher. Id. The teacher failed to discipline or stop Price from threatening

Henderson. Id. Price struck Henderson resulting in a fractured tooth, a concussion, and a fracture in the

inferior orbit of his right eye. Id. Henderson filed suit against the school district. Id. at 856. The trial



                                                    10
court granted summary judgment in favor of the school district finding immunity applicable under the MTCA

Id. On appeal, we held that summary judgment was not appropriate as material issues of fact existed with

regard to whether the teacher exercised "ordinary care." Id. at 857-58.

¶24.    Under the present circumstances, the record contains ample evidence showing that the coach failed

to use ordinary care in his responsibility and implementation of authority over Harris and the other players.

As a teacher and mentor, the coach was required to use ordinary care in his guidance and direction and

place appropriate emphasis on the physical as well as mental well-being of his players. Having failed to

exercise ordinary care, the school is not entitled to the immunity protections of the MTCA as we have

found in L.W., 754 So. 2d 1136, and Henderson, 847 So. 2d 856.2


        2
          As a side note, a Friday, August 8, 2003, Editorial in the USA Today titled Football Players
Feel the Heat as Leagues Ignore Safeguards, addressed this very issue:
       In the past eight years, 21 players have died from heatstroke – 16 of them high schoolers,
       according to the National Center for Catastrophic Sport Injury Research.
       Prodded by three college deaths since 2000, the NCAA is tackling the deadly heat this
       year with new rules that ban the most grueling practice regimen – twice daily drills – on
       consecutive days. But in spite of the warning of [Korey] Stringer's death and a lawsuit
       against the National Football League filed last week by his widow, the NFL still hasn't
       gotten the message. Nor has state high school associations that oversee the youngest, and
       most vulnerable, players. . . .
       The danger is most acute in high schools, where 1 million payers are heading onto practice
       fields this month. Yet a national high school sports federal collects statistics that only on
       heatstroke deaths, not serious illness. And other evidence shows school officials are not
       confronting the problem:
                 -Grueling drills. Many high schools still engage in the very regimen
                 that the NCAA just banned, continual two-a-day practices. Nor are high
                 schools required to follow another new NCAA rule: a three-hour break
                 between two practices on the same day.
                 -Patchwork rules. While the national federation sets rules on
                 everything from blocking to safety gear, it leaves states on their own to
                 deal with heatstroke, creating a jumble of protections – if any.
                 -Simplistic approaches. While most high schools take some
                 precautions, such as providing breaks and ample water, preventing
                 heatstroke also requires special training. The subtle symptoms of

                                                     11
¶25.       Alternatively, in order to be granted immunity protection under Miss. Code Ann. § 11-46-9, the

state or political subdivision must pass a three-part test. The first step involves a factual determination of

whether the act and/or omission which caused injury is a discretionary or ministerial duty. Stewart, 804
So. 2d at 1047 (citing Jones, 744 So.2d at 260).3 A discretionary act involves an element of judgment

or choice. Id. "A duty is discretionary if it requires the official to use her own judgment and discretion in

the performance thereof." Id. at 1048 (citing T.M. v. Noblitt, 650 So. 2d 1340, 1343 (Miss. 1995)).4

"[A]n act is ministerial '(if) the duty is one which has been positively imposed by law and its performance

required at the time and in a manner or under conditions which are specifically designated, the duty to

performunder the conditions specified not being dependent upon the officer's judgment or discretion.' " Id.

(quoting L.W., 754 So.2d at 1141). Clearly, McCray's acts were discretionary, but that does not end our

inquiry.




                    heatstroke easily can be overlooked or mistreated. Medical experts say
                    seconds can make the difference between life and death or full recovery
                    and brain damage. . . .
           Not enough common sense was exercised, however, to prevent the critical illness of an
           Altoona, Pa., senior who lay unconscious for 20 hours last August. Or the seven-week
           hospitalization last summer of a Winfield, Ala., player who collapsed while battling to make
           the varsity team.
           A report by the sport injury research center says, "There is no excuse for any number of
           heatstroke deaths since they are all preventable with the proper precautions." Even the
           U.S. military recognizes that: It bans fitness and sports activities on days when heat and
           humidity reach dangerous levels.
           3
               See also United States v. Gaubert, 499 U.S. 315, 322, 111 S. Ct. 1267, 113 L. Ed. 2d 335
(1991).
           4
               See also Poyner v. Gilmore, 171 Miss. 859, 158 So. 922, 923 (1935).

                                                       12
¶26.    If the act is deemed to be a discretionary duty, the second step calls for a factual determination of

whether the choice involves social, economic, or political policy. Jones, 744 So. 2d at 260.5 "[O]nly those

functions which by nature are policy decisions, whether made at the operational or planning level, are

protected." Stewart, 804 So. 2d at 1048.6

¶27.    InStewart, we examined whether the City of Jackson and its employee were immune from liability

under § 11-46-9 for damages sustained by Stewart. Id. at 1045-46. The City of Jackson provided a

shuttle van service for elderly citizens to an adult day care center operating at the University of Mississippi

Medical Center (UMMC). Id. at 1045. While exiting the van and crossing the street into UMMC,

Stewart fell and eventually suffered a stroke. Id. at 1045-46. Stewart claimed that her injuries were due

to the City employees' failure to assist her across the street. Id. In determining whether these acts and/or

omissions were immune from liability, we held that the acts and/or omissions involved were not "real policy

decisions implicating governmental functions." Id. at 1048. We went on to state that "[e]ven though the

acts or omissions of the City of Jackson and Spiller, the City employee, were indeed discretionary, they

are not the type of discretionary acts or omissions contemplated as granting immunity by the MTCA." Id.



¶28.    This same reasoning applied to the present facts leads to the same conclusion. McCray's acts

and/or omissions may have been discretionary, but they did not involve social, economic, or political policy.



        5
            See also Stewart ex rel. Womack v. City of Jackson, 804 So. 2d 1041, 1048 (Miss. 2002).
        6
          The majority fails to realize that not all discretionary acts are protected under the MTCA. Only
those discretionary acts which are directed at social, economic, or political policy are protected. That has
been the standard adopted by this Court. Jones v. Miss. Dep't of Transp., 744 So. 2d 256, 260 (Miss.
1999). Furthermore, the acts and omissions of a high school football coach were not contemplated for
immunity under the MTCA.

                                                     13
Furthermore, they are not the type of acts which the MTCA contemplated would receive immunity. With

this finding, the analysis could stop at step two since the acts and/or omissions fail to meet the criteria for

immunity. However, it is worth the time and effort to explore step three.

¶29.    The third step involves a factual determination of whether the discretionary act in question was

conducted using ordinary care. "Miss. Code Ann. § 11-46-9 requires a minimum standard of ordinary

care." Jones, 744 So. 2d at 263 (quoting L.W., 754 So. 2d at 1141).7 "[P]ublic schools have a

responsibility to provide a safe environment for students; therefore ordinary care and reasonable steps must

be taken to minimize risk to students .... In other words, ordinary care must have been used before a school

can use the statutory shield of immunity." Stewart, 804 So. 2d at 1049 (quoting Pearl Pub. School

Dist. v. Groner, 784 So. 2d 911, 915 (Miss. 2001)). There can be no doubt that McCray failed to use

ordinary care. Testimony indicated that it was unreasonable, improper, and contrary to ordinary care to

only allow one water break during a two-hour practice in the hot August sun. McCray's failure to exercise

ordinary care also forecloses the School's protections under § 11-46-9.

¶30.    Under either theory, since the acts and/or omissions which caused Harris's injuries were not that

of ordinary care, the School is not entitled to immunity. For these reasons, I would reverse the order of

the trial court as to the issue of immunity and remand the case for further proceedings.

¶31.    For the above-stated reasons, I dissent.




        7
          See also Wright v. United States, 866 F. Supp. 804, 806 (S.D.N.Y. 1994); Pearl Pub.
Sch. Dist. v. Groner, 784 So. 2d 911, 915 (Miss. 2001); Stewart ex rel. Womack v. City of Jackson,
804 So. 2d 1041, 1049 (Miss. 2002); Leflore County v. Givens, 754 So. 2d 1223, 1227 (Miss. 2000).

                                                     14